At a former day of the term the judgment herein was reversed and the prosecution dismissed as shown by the original opinion. In a motion for rehearing filed by the State it is made to appear by proper transcript that an indictment was returned to form the basis of the prosecution, and the motion, therefore, to reinstate the case will be granted and disposed of on the record as now before the court.
There are neither bills of exception nor a statement of facts in the *Page 322 
record. This is a misdemeanor conviction for violating the pistol law. After the adjournment of court appellant entered into a bond but did not enter into a recognizance during term time. The bond can not be regarded as a compliance with the law requiring a recognizance where the party desires to appeal, and for this reason the appeal will be dismissed.
Dismissed.